Case 1:18-cv-00950-LO-JFA Document 727 Filed 01/28/21 Page 1 of 1 PagelD# 32326

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

)
SONY Music ENTERTAINMENT, ef ai., )
)
Plaintiffs, )
)
v. ) Civil Action No. 1:18-cv-00950

) Hon. Liam O’Grady
Cox COMMUNICATIONS, INC., ef al., )
)
Defendants. )
)
)
ORDER

This matter comes before the Court on Defendant’s Motion to Approve Supersedeas Bond
and Stay Execution Pending Appeal. Dkt. 725. The Court understands that the Motion is opposed
by Plaintiffs. Upon consideration of this fact, it is hereby ORDERED that Plaintiffs will file their
objection to this Motion, if any, with the Court no later than February 3, 2021, at which time the
Court will consider the parties’ respective positions.

It is SO ORDERED.

wr

Jan a 2021 Liam O” y
Alexandria, Virginia United States District Judge
